NOTE: ThiS order is nonprecedential
United States Court of App¢aIs
for the FederaI Circuit
MHL TEK, LLC,
Plain,tiff-Appellan,t,
V. -_
NISSAN MOTOR CO. and NISSAN NORTH
AMERICA, INC.,  , a
Defendcmts-C'r0ss Appellcmts,
and _
HYUNDAI MOTOR CO., HYUNDAI MOTOR
AMERICA, HYUNDAI MOTOR MANUFACTURING
ALABAMA LLC, KIA MOTORS CORPORATION, and
KIA MOTORS AMERICA, INC.,
Defendants-Cross Appellants,
and
DR. ING. H.C.F. PORSCHE AG, PORSCHE CARS
NORTH AMERICA, INC., SUBARU OF AMERICA,
INC., and SUBARU OF INDIANA AUTOMOTIVE,
INC.,
Defen,dants-C'ross Appellants,
and
AUDI AG, VOLKSWAGEN AG, and
VOLKSWAGEN GROUP OF AMERICA, INC.
(d0ing business as Audi of America, Inc.),
Defendcmts-Cross Appellan,ts,
and

MHL TEK V. NISSAN MOTOR CO 2
BMW AG (also known as Bayerische M0t0ren Werke
AG), BMW OF NORTH AMERICA LLC, and BMW
MANUFACTURING CO. LLC,
Defen,dcmts-Cross Appellcmts.
2010-1287, -1317, -1318
Appeals from the United States District Cour,t for the
Eastern District of Texas in case no. 07-CV-O289, Judge
T. John Ward. ` : __
ON MOTION
ORDER o
The cross appellants move without opposition for a
15-day extension of time, until January 18, 2011, to file
their reply briefs.
Up0n consideration thereof,
IT IS ORDERED THATZ
The motion for an extension of time is granted

3
DEC 29 2010
CCI
Date
Deanne E. Maynard, Esq.
Michael J. Lennon, Esq.
Joseph P. Lavelle, Esq.
Bar1'y W. Graham, Esq.
Jeffrey S. Patterson, Esq.
J0hn A. Dragseth, Esq.
Kurt L. Glitzenstein, Esq.
mm TEK v. N1ssAN MoT0R co
FoR THE CoURT
fsi J an Horbaly
J an Horbaly
Clerk
° Hq$
U.S. COURT 0F PEALS FOR
THE FEDERAL C}RCU1T
` 350 29 2010
321 “"d*‘§7.§N-7